UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard WhiteHall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (95.4%) 1 Australia (6.9%) ^,* Iluka Resources Ltd. 3,684,024 18,371 Amcor Ltd. 2,726,744 16,215 Sims Metal Management Ltd. 925,207 14,898 ^ Fairfax Media Ltd. 10,602,658 14,154 Ansell Ltd. 1,212,737 14,097 ^ Crane Group Ltd. 1,802,150 13,670 Computershare Ltd. 1,462,821 13,405 Sonic Healthcare Ltd. 1,158,357 10,813 Boral Ltd. 2,500,196 9,604 Myer Holdings Ltd. 2,418,902 7,561 * James Hardie Industries SE 961,720 5,683 * Transpacific Industries Group Ltd. 5,452,279 5,190 Mirvac Group 3,840,221 4,616 ^ Whitehaven Coal Ltd. 64,212 315 WorleyParsons Ltd. 14,421 302 Toll Holdings Ltd. 41,881 226 NRW Holdings Ltd. 223,646 222 * Karoon Gas Australia Ltd. 34,114 214 ^ Ausenco Ltd. 80,118 175 CSR Ltd. 109,424 171 AJ Lucas Group Ltd. 67,459 127 Nufarm Ltd. 22,085 76 Austria (2.8%) Andritz AG 271,416 17,000 Mayr Melnhof Karton AG 151,042 15,503 * RHI AG 340,000 10,142 * Kapsch TrafficCom AG 200,000 8,389 Rosenbauer International AG 145,354 5,914 Schoeller-Bleckmann Oilfield Equipment AG 95,537 4,629 Belgium (1.1%) Bekaert SA 52,000 11,317 ^ Tessenderlo Chemie NV 209,999 6,234 ^ EVS Broadcast Equipment SA 100,000 4,952 D'ieteren SA 621 300 Cie d'Entreprises CFE 3,760 189 UCB SA 4,263 137 Brazil (2.8%) Localiza Rent a Car SA 1,116,938 15,400 Redecard SA 772,039 11,830 BR Malls Participacoes SA 713,427 10,725 TAM SA ADR 610,489 10,305 Anhanguera Educacional Participacoes SA 475,355 7,432 PDG Realty SA Empreendimentos e Participacoes 486,717 5,150 * Hypermarcas SA 16,000 209 Totvs SA 2,300 168 Canada (2.5%) Niko Resources Ltd. 334,368 36,063 * Sino-Forest Corp. 1,156,052 17,801 China (2.3%) ^ China National Materials Co. Ltd. 11,578,000 9,086 * Beijing Enterprises Water Group Ltd. 23,708,000 7,790 Lee & Man Paper Manufacturing Ltd. 9,901,000 7,303 * Concord Medical Services Holdings Ltd. ADR 847,938 4,850 Parkson Retail Group Ltd. 2,801,000 4,815 ^ China Agri-Industries Holdings Ltd. 3,951,000 4,466 Denway Motors Ltd. 7,320,000 3,741 Guangzhou Pharmaceutical Co. Ltd. 4,170,000 3,631 ^ BaWang International Group Holding Ltd. 5,808,000 3,551 China State Construction International Holdings Ltd. 560,000 245 Vinda International Holdings Ltd. 183,000 177 China Automation Group Ltd. 231,000 161 * Yingde Gases 155,000 152 * AsiaInfo-Linkage Inc. 6,800 139 Denmark (0.9%) Tryg AS 220,000 13,358 Solar A/S Class B 89,258 6,046 DSV A/S 12,364 221 Finland (0.0%) Tieto Oyj 8,500 150 France (5.5%) ^ Bourbon SA 550,000 23,545 ^ Saft Groupe SA 512,764 17,559 Alten Ltd. 500,000 14,689 Rubis 146,146 12,821 ^ Groupe Eurotunnel SA 1,600,000 11,760 * Club Mediterranee 600,000 10,806 Meetic 307,101 8,724 Sword Group 194,634 6,528 SeLoger.com 156,854 6,192 * Store Electronic 390,000 5,027 Bollore 1,516 272 Wendel 4,400 249 Bureau Veritas SA 3,780 228 Sechilienne-Sidec 8,143 220 Zodiac Aerospace 3,745 211 CFAO SA 6,785 207 Imerys SA 3,394 197 BioMerieux 1,856 189 Seche Environnement SA 2,545 181 ^ Eurofins Scientific 3,083 145 Orpea 3,631 145 ICADE 1,428 136 Germany (7.4%) Rheinmetall AG 343,852 20,660 MTU Aero Engines Holding AG 323,211 18,824 Bilfinger Berger AG 320,000 18,278 * Demag Cranes AG 500,000 17,880 Freenet AG 1,500,000 16,023 Grenkeleasing AG 220,000 9,979 * KUKA AG 550,000 8,563 * Tipp24 SE 200,000 6,144 ^ Wirecard AG 550,000 5,922 * Tom Tailor Holding AG 400,000 5,734 * Draegerwerk AG & Co. KGaA 90,000 5,411 ^ CompuGroup Medical AG 500,000 5,275 ^,* XING AG 110,000 4,137 Bijou Brigitte AG 28,500 4,111 * Morphosys AG 190,000 3,903 * SAF-Holland SA 491,134 3,887 GFK SE 73,714 2,757 ^,* Air Berlin PLC 516,375 2,421 * Stratec Biomedical Systems AG 6,497 243 Rhoen Klinikum AG 8,424 192 Hochtief AG 2,808 182 * QIAGEN NV 8,700 162 Hawesko Holding AG 495 18 Greece (0.2%) Eurobank Properties Real Estate Investment Co. 300,000 2,349 Aegean Airlines SA 511,155 1,702 Hong Kong (1.6%) ^ Techtronic Industries Co. 11,523,500 9,535 Johnson Electric Holdings Ltd. 14,491,500 6,816 * Fook Woo Group Holdings Ltd. 17,628,000 5,946 * Dah Sing Banking Group Ltd. 4,030,000 5,903 Citic 1616 Holdings Ltd. 17,983,000 4,849 Pacific Basin Shipping Ltd. 329,000 250 ASM Pacific Technology Ltd. 23,800 218 Cathay Pacific Airways Ltd. 93,000 207 Integrated Distribution Services Group Ltd. 105,000 203 India (1.1%) * Cairn India Ltd. 2,322,073 16,777 Shriram Transport Finance Co. Ltd. 451,549 6,440 Jyothy Laboratories Ltd. 26,160 161 Indonesia (0.7%) Bank Rakyat Indonesia 5,222,000 5,796 Bank Central Asia Tbk PT 7,631,500 5,089 Semen Gresik Persero Tbk PT 4,873,500 5,051 Ireland (1.4%) DCC PLC 800,000 19,644 Grafton Group PLC 1,300,000 4,892 * Governor & Co. of the Bank of Ireland 2,395,985 2,608 * Irish Life & Permanent Group Holdings PLC 992,907 2,259 IFG Group PLC 974,048 1,461 Israel (0.0%) * Bank Hapoalim BM 45,174 182 Italy (3.7%) Azimut Holding SPA 2,000,000 20,009 Prysmian SPA 850,000 14,366 ^ Davide Campari-Milano SPA 2,464,000 12,962 * CIR-Compagnie Industriali Riunite SPA 6,750,000 12,742 ^ Landi Renzo SPA 1,700,000 7,728 * Natuzzi SPA ADR 1,708,450 5,962 Buzzi Unicem SPA 650,000 4,130 * Gruppo Coin SPA 297,719 2,283 DiaSorin SPA 6,534 242 Bulgari SPA 21,179 166 Immobiliare Grande Distribuzione 99,766 151 Japan (17.9%) Nifco Inc. 665,100 15,096 Nichi-iko Pharmaceutical Co. Ltd. 396,300 14,258 ^ Modec Inc. 927,000 14,232 Musashi Seimitsu Industry Co. Ltd. 663,300 13,702 Nippon Thompson Co. Ltd. 1,872,000 12,364 ^ OSAKA Titanium Technologies Co. 270,800 11,552 Koito Manufacturing Co. Ltd. 781,000 11,365 Arcs Co. Ltd. 820,900 11,004 Nihon Parkerizing Co. Ltd. 848,000 10,896 Tokai Tokyo Financial Holdings Inc. 2,897,000 10,508 Kuroda Electric Co. Ltd. 725,700 10,200 HIS Co. Ltd. 432,500 9,911 Seven Bank Ltd. 5,386 9,902 Nabtesco Corp. 614,000 9,697 Glory Ltd. 410,300 9,552 Accordia Golf Co. Ltd. 10,225 9,534 Tsuruha Holdings Inc. 245,600 9,452 Nitta Corp. 606,900 9,439 Miura Co. Ltd. 391,400 9,215 Asahi Diamond Industrial Co. Ltd. 565,000 9,039 Lintec Corp. 456,900 8,829 Trusco Nakayama Corp. 583,200 8,730 Shinko Plantech Co. Ltd. 926,900 8,606 JSP Corp. 777,400 8,397 Daido Steel Co. Ltd. 1,749,000 8,352 NEC Networks & System Integration Corp. 619,300 8,044 Moshi Moshi Hotline Inc. 366,500 7,653 Aica Kogyo Co. Ltd. 666,000 7,605 Tsumura & Co. 250,000 7,510 Chugoku Marine Paints Ltd. 1,023,000 7,284 Takasago International Corp. 1,556,000 7,113 Shinmaywa Industries Ltd. 1,868,000 6,893 Tsutsumi Jewelry Co. Ltd. 271,000 6,287 Exedy Corp. 216,900 6,241 Works Applications Co Ltd 13,395 6,187 Hisaka Works Ltd. 562,000 6,093 Nidec Copal Corp. 377,800 5,981 Sumida Corp. 603,400 5,979 Yushin Precision Equipment Co. Ltd. 301,200 5,324 Nishimatsuya Chain Co. Ltd. 424,800 3,957 Obic Co. Ltd. 19,440 3,670 Icom Inc. 130,000 3,216 Fujikura Kasei Co. Ltd. 486,200 2,978 Nafco Co. Ltd. 156,200 2,644 ^ Daihatsu Diesel Manufacturing Co. Ltd. 663,000 2,269 Sumitomo Osaka Cement Co. Ltd. 1,182,000 2,213 Osaka Securities Exchange Co. Ltd. 79 393 Shionogi & Co. Ltd. 17,000 348 Square Enix Holdings Co. Ltd. 17,400 335 Cosmos Pharmaceutical Corp. 13,100 330 Sumitomo Rubber Industries Ltd. 27,800 275 EPS Co. Ltd. 106 275 Benesse Holdings Inc. 6,100 269 Hitachi Metals Ltd. 23,000 261 Asics Corp. 25,000 246 Showa Denko KK 123,000 243 Teijin Ltd. 74,000 235 Kakaku.com Inc. 50 232 Hoshizaki Electric Co. Ltd. 12,900 226 Yaskawa Electric Corp. 30,000 225 Mori Seiki Co. Ltd. 21,900 215 Tokyo Ohka Kogyo Co. Ltd. 12,500 214 ^ Toyota Boshoku Corp. 13,200 208 Towa Pharmaceutical Co. Ltd. 3,300 195 Fuji Heavy Industries Ltd. 34,000 187 Toyo Engineering Corp. 58,000 182 Hino Motors Ltd. 40,000 176 * Yamaha Motor Co. Ltd. 13,100 169 Nippon Denko Co. Ltd. 28,000 166 ^ Nihon Nohyaku Co. Ltd. 36,000 164 ABC-Mart Inc. 4,800 156 Sekisui House Ltd. 16,000 142 Nippon Electric Glass Co. Ltd. 11,000 140 Sumitomo Warehouse Co. Ltd. 29,000 139 Point Inc. 2,670 134 Jafco Co. Ltd. 5,600 132 * Dainippon Screen Manufacturing Co. Ltd. 26,000 131 NSD Co. Ltd. 11,300 122 Mitsui-Soko Co. Ltd. 33,000 116 Disco Corp. 1,700 103 Proto Corp. 1,100 42 Dowa Holdings Co. Ltd. 350 2 Luxembourg (0.6%) * L'Occitane International SA 5,449,000 11,926 * Reinet Investments SCA 10,514 164 Mexico (0.3%) * Desarrolladora Homex SAB de CV ADR 205,715 6,106 Netherlands (4.3%) Fugro NV 420,000 22,181 Delta Lloyd NV 1,100,000 21,178 Imtech NV 650,000 18,130 Ten Cate NV 650,000 17,361 SBM Offshore NV 506,958 8,004 * Smartrac NV 220,000 4,199 * Gamma Holding NV 41,846 1,269 * HAL Trust 1,779 191 New Zealand (0.7%) Fletcher Building Ltd. 2,791,786 15,421 Norway (0.9%) ^,* Pronova BioPharma AS 3,000,000 7,353 * Morpol ASA 1,900,000 6,317 * Dockwise Ltd. 215,000 5,369 ^,* Kongsberg Gruppen AS 20,634 411 Philippines (1.3%) Semirara Mining Corp. Class A 9,057,360 20,840 Aboitiz Equity Ventures Inc. 12,949,000 6,622 Singapore (1.4%) Singapore Airport Terminal Services Ltd. 4,124,000 8,872 * Cache Logistics Trust 6,932,000 5,098 SIA Engineering Co. Ltd. 1,472,000 4,449 ^,* Neptune Orient Lines Ltd. 2,754,000 4,165 * Biosensors International Group Ltd. 6,074,000 3,648 SembCorp Industries Ltd. 863,000 2,683 * Indofood Agri Resources Ltd. 154,000 264 CapitaCommercial Trust 216,000 210 CapitaMalls Asia Ltd. 126,000 198 Hyflux Ltd. 65,000 155 South Africa (0.0%) Aquarius Platinum Ltd. 35,318 151 South Korea (1.4%) Samsung SDI Co. Ltd. 65,669 9,436 Industrial Bank of Korea 605,160 8,007 Glovis Co. Ltd. 50,932 5,868 Doosan Corp. 47,730 4,622 Taewoong Co. Ltd. 62,465 2,836 LG Household & Health Care Ltd. 808 254 * Doosan Infracore Co. Ltd. 10,650 191 Amorepacific Corp. 220 180 Spain (0.7%) ^,* Codere SA 683,100 6,181 Enagas 322,991 5,952 Pescanova SA 82,274 2,162 Sweden (1.3%) * Byggmax Group AB 1,883,873 12,916 Swedish Match AB 352,182 8,313 ^,* Eniro AB 2,500,000 3,280 Kungsleden AB 342,614 2,434 Bjoern Borg AB 20,001 183 Switzerland (7.8%) Helvetia Holding AG 62,792 19,465 Sika AG 9,500 17,893 * Gategroup Holding AG 500,000 16,878 GAM Holding Ltd. 1,400,000 16,195 Kuoni Reisen Holding AG 50,000 15,568 Partners Group Holding AG 90,000 12,702 Bank Sarasin & Cie AG Class B 341,645 12,673 Banque Cantonale Vaudoise 25,000 11,147 * Orior AG 220,000 9,799 Valora Holding AG 30,000 7,589 Gurit Holding AG 12,000 6,114 Vontobel Holding AG 200,000 5,980 Implenia AG 200,474 5,568 Forbo Holding AG 11,000 5,269 VZ Holding AG 19,000 1,554 Acino Holding AG 16,208 1,490 Newave Energy Holding SA 20,000 887 ^,* Dufry Group 9,964 814 * Temenos Group AG 10,435 268 Taiwan (0.4%) * Far Eastern International Bank 11,822,000 4,589 Hung Poo Real Estate Development Corp. 2,807,000 3,238 United Kingdom (15.5%) * Premier Oil PLC 725,000 16,586 Carillion PLC 3,500,000 16,526 * Gulfsands Petroleum PLC 3,200,000 14,652 Ultra Electronics Holdings PLC 510,227 12,918 * CSR PLC 2,300,000 12,337 Meggitt PLC 2,600,000 12,198 Homeserve PLC 338,574 11,573 Atkins WS PLC 985,000 11,038 * Sports Direct International PLC 5,651,898 9,743 Dechra Pharmaceuticals PLC 1,483,982 9,684 * SIG PLC 5,658,663 8,985 JD Wetherspoon PLC 1,300,000 8,908 Millennium & Copthorne Hotels PLC 1,140,404 8,698 * Punch Taverns PLC 7,000,000 8,062 Informa PLC 1,200,000 7,391 BSS Group PLC 1,000,000 7,019 Grainger PLC 3,620,461 6,420 William Hill PLC 2,450,082 6,414 Telecom Plus PLC 1,100,000 6,315 Pace PLC 1,886,770 6,248 Devro PLC 1,860,201 6,133 * Inchcape PLC 1,300,000 6,091 * National Express Group PLC 1,609,166 5,897 QinetiQ Group PLC 3,000,000 5,806 Petropavlovsk PLC 360,653 5,710 PV Crystalox Solar PLC 6,000,000 5,583 Booker Group PLC 8,000,000 5,293 Paragon Group of Cos. PLC 2,271,608 4,887 Wellstream Holdings PLC 600,000 4,721 John Wood Group PLC 800,000 4,488 Go-Ahead Group PLC 253,964 4,451 RM PLC 2,000,000 4,120 * CPP Group PLC 1,075,067 4,052 Nestor Healthcare Group PLC 3,520,445 3,896 JKX Oil & Gas PLC 856,250 3,892 * LMC Capital PLC 6,150,108 3,885 * BTG PLC 1,139,985 3,809 * London Mining PLC 867,608 3,707 ^ HMV Group PLC 3,745,971 3,546 Eco Animal Health Group PLC 1,618,166 3,221 * Helphire PLC 5,200,000 3,169 Elementis PLC 2,500,000 3,041 * Yell Group PLC 8,000,000 3,026 Babcock International Group PLC 298,436 2,594 Lamprell PLC 600,000 2,569 Forth Ports PLC 127,658 2,546 IMI PLC 222,000 2,485 Photo-Me International PLC 3,447,604 2,394 Hunting PLC 267,094 2,179 * Alexon Group PLC 7,303,119 2,155 Future PLC 7,510,000 2,068 Speedy Hire PLC 5,000,000 1,826 * Chrysalis Group PLC 1,000,000 1,568 Moneysupermarket.com Group PLC 1,237,667 1,358 Provident Financial PLC 100,000 1,266 * Findel PLC 9,144,945 1,186 * AEA Technology PLC 3,854,276 970 Record PLC 629,023 460 Domino's Pizza UK & IRL PLC 69,912 449 Rotork PLC 12,674 300 Chemring Group PLC 6,468 293 IG Group Holdings PLC 38,464 286 Rightmove PLC 26,594 273 * Debenhams PLC 239,758 231 N Brown Group PLC 64,925 231 James Fisher & Sons PLC 31,361 221 Close Brothers Group PLC 19,356 204 ARM Holdings PLC 39,569 204 Land Securities Group PLC 21,026 202 Mears Group PLC 50,345 192 Rexam PLC 37,689 183 Kier Group PLC 10,370 169 * Hansteen Holdings PLC 168,761 166 * Persimmon PLC 29,352 163 * Cookson Group PLC 23,090 161 AMEC PLC 11,510 158 African Barrick Gold Ltd. 17,953 150 * Jupiter Fund Management PLC 48,080 145 Hampson Industries PLC 145,490 140 * Pinnacle Staffing Group PLC 723,983 46 * I-Mate PLC 2,100,000 4 Total Common Stocks (Cost $1,899,473) Market Value Coupon Shares ($000) Temporary Cash Investments (7.6%) 1 Money Market Fund (7.1%) 2,3 Vanguard Market Liquidity Fund 0.297% 153,344,061 153,344 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) Goldman, Sachs & Co. (Dated 7/30/10, Repurchase Value $1,000,000, collateralized by Government National Mortgage Assn. 4.500%, 8/15/39) 0.210% 8/2/10 1,000 1,000 U.S. Government and Agency Obligations (0.4%) 4,5 Fannie Mae Discount Notes 0.200% 10/5/10 5,000 4,999 4,5 Fannie Mae Discount Notes 0.341% 3/1/11 500 499 4,5 Freddie Mac Discount Notes 0.296% 12/15/10 4,000 3,997 Total Temporary Cash Investments (Cost $163,837) Total Investments (103.0%) (Cost $2,063,310) Other Assets and Liabilities-Net (-3.0%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $68,774,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.6% and 5.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $73,579,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,996,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using International Explorer Fund valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: International Explorer Fund ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index September 2010 164 16,029 (430) Dow Jones EURO STOXX 50 Index September 2010 382 13,661 179 S&P ASX 200 Index September 2010 119 12,019 (28) FTSE 100 Index September 2010 68 5,586 121 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 09/15/10 JPY 1,439,692 USD 16,620 501 09/22/10 AUD 13,655 USD 12,282 412 09/22/10 EUR 10,363 USD 13,500 613 09/22/10 GBP 3,504 USD 5,487 147 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: International Explorer Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 132,140 1,931,313 4 Temporary Cash Investments 153,344 10,495  Futures ContractsLiabilities 1 (414)   Forward Currency ContractsAssets  1,673  Total 285,070 1,943,481 4 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stock Amount Valued Based on Level 3 Inputs ($000) Balance as of April 30, 2010 4 Change in Unrealized Appreciation (Depreciation) - Balance as of October 31, 2009 4 E. At July 31, 2010, the cost of investment securities for tax purposes was $2,066,882,000. Net unrealized appreciation of investment securities for tax purposes was $160,414,000, consisting of unrealized gains of $355,259,000 on securities that had risen in value since their purchase and $194,845,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (92.4%) 1 Consumer Discretionary (17.7%) DeVry Inc. 558,070 30,024 * O'Reilly Automotive Inc. 531,725 26,203 * WMS Industries Inc. 482,050 18,564 * CarMax Inc. 822,100 17,346 Jarden Corp. 595,697 17,246 * Bed Bath & Beyond Inc. 338,200 12,811 * Royal Caribbean Cruises Ltd. 441,325 12,737 * Warnaco Group Inc. 304,240 12,708 * Dick's Sporting Goods Inc. 463,025 12,182 Tiffany & Co. 265,099 11,153 * Chipotle Mexican Grill Inc. Class A 73,700 10,900 Guess? Inc. 297,685 10,627 Gentex Corp. 504,500 9,722 * Discovery Communications Inc. Class A 237,600 9,174 * Harman International Industries Inc. 251,300 7,642 Darden Restaurants Inc. 176,110 7,377 * Kohl's Corp. 154,015 7,345 * priceline.com Inc. 29,050 6,519 * Discovery Communications Inc. 136,826 4,704 * Ulta Salon Cosmetics & Fragrance Inc. 131,675 3,326 Consumer Staples (5.0%) * Green Mountain Coffee Roasters Inc. 1,004,645 30,933 McCormick & Co. Inc. 382,403 15,040 Mead Johnson Nutrition Co. 247,300 13,142 Church & Dwight Co. Inc. 163,000 10,802 Energy (4.5%) * Whiting Petroleum Corp. 197,175 17,353 EXCO Resources Inc. 943,954 13,697 * Denbury Resources Inc. 577,100 9,141 * Newfield Exploration Co. 170,100 9,094 * Cameron International Corp. 162,300 6,425 * Southwestern Energy Co. 109,600 3,995 Range Resources Corp. 97,300 3,612 Exchange-Traded Fund (0.4%) 2 Vanguard Mid-Cap ETF 82,700 5,186 Financials (8.3%) Greenhill & Co. Inc. 328,835 22,377 Invesco Ltd. 1,144,375 22,361 Discover Financial Services 1,405,175 21,457 Assured Guaranty Ltd. 936,360 14,701 * Affiliated Managers Group Inc. 139,490 9,880 * IntercontinentalExchange Inc. 86,200 9,105 * MSCI Inc. Class A 275,650 8,895 SEI Investments Co. 404,475 7,758 Health Care (15.1%) * Illumina Inc. 425,830 19,090 * Varian Medical Systems Inc. 311,375 17,188 * IDEXX Laboratories Inc. 268,155 15,751 * Mettler-Toledo International Inc. 129,300 15,102 * Express Scripts Inc. 320,090 14,462 * Salix Pharmaceuticals Ltd. 300,625 12,749 * Bruker Corp. 951,370 12,530 * CareFusion Corp. 579,482 12,210 * Cerner Corp. 156,327 12,108 * American Medical Systems Holdings Inc. 453,300 10,136 *,^ QIAGEN NV 539,748 10,104 Perrigo Co. 172,300 9,650 * Zimmer Holdings Inc. 179,675 9,521 * Life Technologies Corp. 193,850 8,334 * HMS Holdings Corp. 140,538 7,915 * Alexion Pharmaceuticals Inc. 106,590 5,794 DENTSPLY International Inc. 191,600 5,752 * United Therapeutics Corp. 85,725 4,191 * Human Genome Sciences Inc. 154,375 4,004 * Dendreon Corp. 79,535 2,617 * Brookdale Senior Living Inc. 114,989 1,631 Industrials (16.6%) * Stericycle Inc. 437,490 27,562 CH Robinson Worldwide Inc. 396,985 25,883 Robert Half International Inc. 976,167 24,580 Gardner Denver Inc. 458,475 23,277 TransDigm Group Inc. 301,200 16,316 Goodrich Corp. 213,800 15,580 Roper Industries Inc. 232,490 14,531 Fastenal Co. 292,507 14,356 MSC Industrial Direct Co. Class A 264,600 13,333 * McDermott International Inc. 495,825 11,657 Rockwell Automation Inc. 189,400 10,256 Kennametal Inc. 371,150 10,166 Manpower Inc. 144,800 6,947 Ingersoll-Rand PLC 182,100 6,821 Flowserve Corp. 67,925 6,735 Precision Castparts Corp. 35,425 4,329 Information Technology (20.2%) * Concur Technologies Inc. 467,032 21,614 * VeriSign Inc. 705,800 19,868 * Silicon Laboratories Inc. 478,585 19,168 * Alliance Data Systems Corp. 333,210 19,153 * McAfee Inc. 545,800 18,066 * Gartner Inc. 703,350 17,703 * NetApp Inc. 393,645 16,651 * Equinix Inc. 144,840 13,544 * MICROS Systems Inc. 357,972 12,808 * NICE Systems Ltd. ADR 442,075 12,674 * Cognizant Technology Solutions Corp. Class A 231,455 12,628 * Trimble Navigation Ltd. 443,821 12,591 * Informatica Corp. 385,100 11,603 * Marvell Technology Group Ltd. 660,375 9,853 * VistaPrint NV 295,100 9,753 Sapient Corp. 784,701 8,632 * F5 Networks Inc. 94,838 8,330 * Intuit Inc. 195,950 7,789 * Dolby Laboratories Inc. Class A 110,800 7,033 Solera Holdings Inc. 176,600 6,707 * ON Semiconductor Corp. 868,350 5,862 * Genpact Ltd. 338,041 5,094 *,^ Rackspace Hosting Inc. 265,700 4,969 Materials (3.5%) Ecolab Inc. 418,710 20,479 Greif Inc. Class A 235,600 14,049 Ashland Inc. 140,110 7,124 * Pactiv Corp. 232,600 7,076 Telecommunication Services (1.1%) * SBA Communications Corp. Class A 427,175 15,455 Total Common Stocks (Cost $1,086,188) Market Value Coupon Shares ($000) Temporary Cash Investments (8.4%) 1 Money Market Fund (8.0%) 3,4 Vanguard Market Liquidity Fund 0.297% 110,803,981 110,804 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 5,6 Fannie Mae Discount Notes 0.300% 9/15/10 2,000 1,999 5,6 Freddie Mac Discount Notes 0.320% 9/7/10 3,300 3,299 5,6 Freddie Mac Discount Notes 0.295% 12/15/10 500 500 Total Temporary Cash Investments (Cost $116,596) Total Investments (100.8%) (Cost $1,202,784) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $12,104,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.0% and 3.8%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Includes $12,287,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $5,798,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Mid-Cap Growth Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P MidCap 400 Index September 2010 66 25,040 102 E-mini S&P MidCap 400 Index September 2010 202 15,328 (59) E-mini Russell 2000 Index September 2010 364 23,645 654 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Mid-Cap Growth Fund The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,292,708   Temporary Cash Investments 110,804 5,798  Futures ContractsAssets 1 266   Total 1,403,778 5,798  1 Represents variation margin on the last day of the reporting period. D. At July 31, 2010, the cost of investment securities for tax purposes was $1,202,784,000. Net unrealized appreciation of investment securities for tax purposes was $206,526,000, consisting of unrealized gains of $239,909,000 on securities that had risen in value since their purchase and $33,383,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Selected Value Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (88.7%) 1 Consumer Discretionary (17.7%) Stanley Black & Decker Inc. 1,349,800 78,315 Newell Rubbermaid Inc. 4,354,400 67,493 Family Dollar Stores Inc. 1,560,300 64,518 * Hanesbrands Inc. 2,447,500 61,310 Ltd Brands Inc. 2,342,900 60,072 Dillard's Inc. Class A 2,451,900 56,737 International Game Technology 3,507,000 53,447 Advance Auto Parts Inc. 962,900 51,544 * Royal Caribbean Cruises Ltd. 1,693,700 48,880 * GameStop Corp. Class A 1,655,000 33,183 Service Corp. International/US 2,627,000 22,382 Consumer Staples (4.2%) Sysco Corp. 1,741,700 53,941 Reynolds American Inc. 839,000 48,511 Lorillard Inc. 515,400 39,294 Energy (5.5%) Murphy Oil Corp. 926,000 50,699 Tesoro Corp. 3,421,000 44,165 Spectra Energy Corp. 1,664,900 34,613 El Paso Corp. 2,777,400 34,218 Overseas Shipholding Group Inc. 472,900 18,552 Noble Corp. 174,597 5,674 Financials (23.2%) Capital One Financial Corp. 1,789,100 75,733 * CNA Financial Corp. 2,513,182 70,520 PNC Financial Services Group Inc. 1,174,312 69,742 Willis Group Holdings PLC 2,194,400 67,149 New York Community Bancorp Inc. 3,526,600 60,869 Fidelity National Financial Inc. Class A 3,919,400 57,890 * SLM Corp. 4,239,600 50,875 Annaly Capital Management Inc. 2,852,200 49,628 Axis Capital Holdings Ltd. 1,548,100 48,254 Chubb Corp. 874,100 46,004 Fifth Third Bancorp 3,495,100 44,423 Ameriprise Financial Inc. 883,400 37,447 Unum Group 1,324,490 30,225 XL Group PLC Class A 1,417,100 25,125 Aspen Insurance Holdings Ltd. 725,710 19,848 American National Insurance Co. 164,858 12,905 Everest Re Group Ltd. 150,000 11,643 Montpelier Re Holdings Ltd. 245,863 3,998 Validus Holdings Ltd. 117,811 2,926 Health Care (7.8%) Omnicare Inc. 2,513,600 61,910 * Coventry Health Care Inc. 2,865,000 56,813 Cardinal Health Inc. 1,679,100 54,184 CIGNA Corp. 1,510,700 46,469 Quest Diagnostics Inc. 920,000 43,231 Industrials (13.5%) Goodrich Corp. 1,088,400 79,312 Eaton Corp. 999,500 78,421 Ryder System Inc. 1,638,500 71,553 * Air France-KLM ADR 3,744,954 56,287 L-3 Communications Holdings Inc. 691,800 50,529 ITT Corp. 972,000 45,800 SPX Corp. 571,000 34,009 Dun & Bradstreet Corp. 337,900 23,099 * JetBlue Airways Corp. 2,715,765 17,462 Information Technology (6.7%) * Micron Technology Inc. 7,729,916 56,274 * Ingram Micro Inc. 3,229,246 53,379 Molex Inc. 2,466,800 48,621 Computer Sciences Corp. 784,200 35,548 * Flextronics International Ltd. 2,978,613 18,527 * Semiconductor Manufacturing International Corp. ADR 4,323,580 15,132 Materials (2.4%) Yamana Gold Inc. 7,338,300 69,127 Domtar Corp. 185,279 10,839 Utilities (7.7%) Pinnacle West Capital Corp. 1,556,859 59,301 MDU Resources Group Inc. 2,962,300 58,506 Xcel Energy Inc. 2,535,300 55,751 CenterPoint Energy Inc. 3,839,300 54,633 NV Energy Inc. 1,520,700 19,313 * RRI Energy Inc. 3,095,218 12,226 Total Common Stocks (Cost $2,706,782) Market Value Coupon Shares ($000) Temporary Cash Investments (11.3%) 1 Money Market Fund (10.9%) 2 Vanguard Market Liquidity Fund 0.297% 367,438,318 367,438 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 3,4 Fannie Mae Discount Notes 0.260% 9/1/10 1,000 1,000 3,4 Fannie Mae Discount Notes 0.300% 9/15/10 3,000 2,999 3,4 Fannie Mae Discount Notes 0.341% 3/1/11 10,000 9,984 3,4 Freddie Mac Discount Notes 0.350% 8/23/10 200 200 3,4 Freddie Mac Discount Notes 0.321% 9/7/10 500 500 Total Temporary Cash Investments (Cost $382,117) Total Investments (100.0%) (Cost $3,088,899) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 93.0% and 7.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $14,683,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Selected Value Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2010 300 82,373 3,254 E-mini S&P 500 Index September 2010 1,173 64,415 1,186 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,999,008   Temporary Cash Investments 367,438 14,683  Futures ContractsAssets 1 173   Total 3,366,619 14,683  1 Represents variation margin on the last day of the reporting period. E. At July 31, 2010, the cost of investment securities for tax purposes was $3,088,899,000. Net unrealized appreciation of investment securities for tax purposes was $292,230,000, consisting of unrealized gains of $555,473,000 on securities that had risen in value since their purchase and $263,243,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Dividend Yield Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (8.2%) McDonald's Corp. 169,214 11,799 Home Depot Inc. 264,765 7,549 Comcast Corp. Class A 322,826 6,285 Time Warner Inc. 180,361 5,674 Lowe's Cos. Inc. 224,095 4,648 Yum! Brands Inc. 73,331 3,029 Johnson Controls Inc. 104,949 3,024 Comcast Corp. 116,950 2,159 McGraw-Hill Cos. Inc. 49,857 1,530 Stanley Black & Decker Inc. 25,118 1,457 CBS Corp. Class B 97,944 1,448 VF Corp. 17,249 1,368 Ltd Brands Inc. 50,491 1,295 Mattel Inc. 56,748 1,201 Nordstrom Inc. 34,030 1,157 Cablevision Systems Corp. Class A 39,450 1,081 Genuine Parts Co. 24,981 1,070 Fortune Brands Inc. 23,847 1,046 Harley-Davidson Inc. 36,959 1,006 Whirlpool Corp. 11,735 978 Hasbro Inc. 22,848 963 Darden Restaurants Inc. 21,845 915 JC Penney Co. Inc. 37,055 913 Family Dollar Stores Inc. 21,135 874 Tiffany & Co. 19,893 837 H&R Block Inc. 51,513 808 Newell Rubbermaid Inc. 43,359 672 Garmin Ltd. 23,568 672 DR Horton Inc. 49,706 548 Abercrombie & Fitch Co. 13,816 510 Gannett Co. Inc. 36,971 487 Leggett & Platt Inc. 23,339 486 Williams-Sonoma Inc. 16,776 448 Gentex Corp. 21,780 420 American Eagle Outfitters Inc. 32,386 399 Tupperware Brands Corp. 9,821 387 Service Corp. International 39,956 340 Foot Locker Inc. 24,287 330 Choice Hotels International Inc. 9,356 309 Polaris Industries Inc. 5,168 309 Regal Entertainment Group Class A 20,380 272 Brinker International Inc. 15,978 251 Wolverine World Wide Inc. 7,799 223 Hillenbrand Inc. 9,889 218 Cooper Tire & Rubber Co. 9,653 209 Cinemark Holdings Inc. 13,141 192 1 Madison Square Garden Inc. Class A 9,663 186 Cracker Barrel Old Country Store Inc. 3,560 174 Pool Corp. 7,657 169 Weight Watchers International Inc. 6,009 165 Washington Post Co. Class B 381 160 MDC Holdings Inc. 5,462 159 Meredith Corp. 4,309 137 Bob Evans Farms Inc. 4,707 123 National CineMedia Inc. 6,748 121 Arbitron Inc. 4,098 118 American Greetings Corp. Class A 5,532 113 Columbia Sportswear Co. 2,103 103 Buckle Inc. 3,712 102 Brown Shoe Co. Inc. 6,974 102 Cato Corp. Class A 4,293 100 NutriSystem Inc. 5,018 98 Barnes & Noble Inc. 6,786 88 Harte-Hanks Inc. 7,350 83 PEP Boys-Manny Moe & Jack 8,120 78 Stewart Enterprises Inc. Class A 13,903 75 Ethan Allen Interiors Inc. 4,464 69 Stage Stores Inc. 5,915 65 Superior Industries International Inc. 4,174 60 Oxford Industries Inc. 2,649 59 Ameristar Casinos Inc. 3,653 58 Christopher & Banks Corp. 5,717 42 Marcus Corp. 3,411 42 Ambassadors Group Inc. 3,188 36 Speedway Motorsports Inc. 2,489 34 Bebe Stores Inc. 5,089 30 Consumer Staples (17.7%) Procter & Gamble Co. 451,562 27,618 Wal-Mart Stores Inc. 436,248 22,332 Coca-Cola Co. 363,032 20,007 PepsiCo Inc./NC 252,870 16,414 Philip Morris International Inc. 290,370 14,820 Kraft Foods Inc. 270,760 7,909 Altria Group Inc. 326,226 7,229 Colgate-Palmolive Co. 76,901 6,074 Kimberly-Clark Corp. 65,136 4,176 General Mills Inc. 104,041 3,558 Sysco Corp. 92,422 2,862 Archer-Daniels-Midland Co. 100,836 2,759 Kellogg Co. 44,578 2,231 HJ Heinz Co. 49,369 2,196 Avon Products Inc. 66,963 2,085 Reynolds American Inc. 34,299 1,983 Lorillard Inc. 23,944 1,825 ConAgra Foods Inc. 69,314 1,627 Sara Lee Corp. 103,770 1,535 Campbell Soup Co. 40,073 1,439 Clorox Co. 21,891 1,420 Hershey Co. 26,287 1,235 JM Smucker Co. 18,682 1,148 Molson Coors Brewing Co. Class B 25,154 1,132 Brown-Forman Corp. Class B 14,164 895 McCormick & Co. Inc. 18,744 737 Hormel Foods Corp. 15,870 681 Herbalife Ltd. 9,432 468 Del Monte Foods Co. 30,893 429 Corn Products International Inc. 11,774 393 SUPERVALU Inc. 33,280 375 Flowers Foods Inc. 14,462 350 Nu Skin Enterprises Inc. Class A 9,830 280 Ruddick Corp. 5,687 202 Lancaster Colony Corp. 3,285 171 Universal Corp. 3,813 169 Pricesmart Inc. 4,563 128 Vector Group Ltd. 5,534 105 Lance Inc. 4,929 104 WD-40 Co. 2,577 94 Nash Finch Co. 1,999 79 Cal-Maine Foods Inc. 2,468 78 Weis Markets Inc. 1,706 61 Farmer Bros Co. 1,168 20 Energy (11.0%) Exxon Mobil Corp. 801,159 47,813 Chevron Corp. 314,328 23,955 ConocoPhillips 233,756 12,908 Marathon Oil Corp. 110,658 3,701 Spectra Energy Corp. 100,836 2,096 Williams Cos. Inc. 91,329 1,773 Smith International Inc. 38,815 1,610 Valero Energy Corp. 88,295 1,500 Linn Energy LLC 23,124 710 Sunoco Inc. 18,891 674 Arch Coal Inc. 25,387 601 Southern Union Co. 19,312 436 Tidewater Inc. 8,046 330 Copano Energy LLC 10,272 288 Tesoro Corp. 22,144 286 Teekay Corp. 8,541 236 Nordic American Tanker Shipping 7,325 210 Overseas Shipholding Group Inc. 4,708 185 Ship Finance International Ltd. 9,253 176 Holly Corp. 6,227 166 RPC Inc. 6,220 104 General Maritime Corp. 13,919 78 Tsakos Energy Navigation Ltd. 4,386 65 Knightsbridge Tankers Ltd. 2,757 51 Alon USA Energy Inc. 2,721 19 Delek US Holdings Inc. 2,331 17 Financials (10.6%) JPMorgan Chase & Co. 622,958 25,093 American Express Co. 188,355 8,408 MetLife Inc. 128,338 5,398 Travelers Cos. Inc. 77,665 3,918 Aflac Inc. 73,084 3,595 Chubb Corp. 51,486 2,710 BB&T Corp. 107,765 2,676 Allstate Corp. 84,051 2,374 Marsh & McLennan Cos. Inc. 84,898 1,997 T Rowe Price Group Inc. 40,637 1,960 Northern Trust Corp. 37,737 1,773 Ameriprise Financial Inc. 40,032 1,697 M&T Bank Corp. 18,501 1,616 Invesco Ltd. 68,377 1,336 Principal Financial Group Inc. 49,897 1,278 Unum Group 51,908 1,185 NYSE Euronext 40,763 1,181 New York Community Bancorp Inc. 68,292 1,179 Hudson City Bancorp Inc. 82,658 1,027 XL Group PLC Class A 53,743 953 PartnerRe Ltd. 12,301 890 People's United Financial Inc. 58,670 812 Willis Group Holdings PLC 26,511 811 Everest Re Group Ltd. 9,310 723 Cincinnati Financial Corp. 25,651 707 Assurant Inc. 17,557 655 Axis Capital Holdings Ltd. 19,891 620 Eaton Vance Corp. 18,582 557 Fidelity National Financial Inc. Class A 35,986 531 Cullen/Frost Bankers Inc. 9,534 526 RenaissanceRe Holdings Ltd. 9,103 521 Raymond James Financial Inc. 19,505 520 Commerce Bancshares Inc. 12,957 507 Validus Holdings Ltd. 19,425 482 Old Republic International Corp. 37,844 473 HCC Insurance Holdings Inc. 18,099 473 First Niagara Financial Group Inc. 32,831 440 Arthur J Gallagher & Co. 16,173 411 Allied World Assurance Co. Holdings Ltd. 7,875 392 Valley National Bancorp 26,608 386 Bank of Hawaii Corp. 7,477 372 Associated Banc-Corp 27,253 370 Alterra Capital Holdings Ltd. 18,746 363 TCF Financial Corp. 22,194 352 Federated Investors Inc. Class B 16,119 342 FirstMerit Corp. 16,999 335 Aspen Insurance Holdings Ltd. 12,040 329 Endurance Specialty Holdings Ltd. 8,423 325 Waddell & Reed Financial Inc. 13,421 320 Synovus Financial Corp. 121,898 319 Hanover Insurance Group Inc. 6,984 306 Protective Life Corp. 13,522 304 Erie Indemnity Co. Class A 6,003 294 Fulton Financial Corp. 31,135 284 StanCorp Financial Group Inc. 7,377 278 American Financial Group Inc. 8,822 260 Westamerica Bancorporation 4,613 248 TFS Financial Corp. 19,441 242 First American Financial Corp. 15,908 235 Greenhill & Co. Inc. 3,445 234 Umpqua Holdings Corp. 17,815 223 Trustmark Corp. 10,078 222 Iberiabank Corp. 4,174 217 Northwest Bancshares Inc. 17,426 211 Unitrin Inc. 7,324 204 Astoria Financial Corp. 15,283 202 NewAlliance Bancshares Inc. 16,565 202 Delphi Financial Group Inc. 7,633 198 BancorpSouth Inc. 12,874 189 RLI Corp. 3,357 186 Mercury General Corp. 4,240 183 Glacier Bancorp Inc. 11,196 179 Montpelier Re Holdings Ltd. 11,000 179 UMB Financial Corp. 4,735 178 Hancock Holding Co. 5,798 177 United Bankshares Inc. 6,675 170 CVB Financial Corp. 16,608 169 First Financial Bankshares Inc. 3,306 162 FNB Corp. 18,019 154 BOK Financial Corp. 3,155 154 Park National Corp. 2,284 153 Old National Bancorp/IN 13,638 143 First Financial Bancorp 9,006 143 ^ WP Carey & Co. LLC 4,590 140 International Bancshares Corp. 8,057 140 Harleysville Group Inc. 4,373 138 Selective Insurance Group Inc. 8,368 130 Community Bank System Inc. 5,223 129 NBT Bancorp Inc. 5,476 121 Provident Financial Services Inc. 9,301 119 Capitol Federal Financial 3,421 107 Horace Mann Educators Corp. 6,072 102 American National Insurance Co. 1,261 99 Chemical Financial Corp. 4,228 95 Safety Insurance Group Inc. 2,355 92 Brookline Bancorp Inc. 9,042 88 S&T Bancorp Inc. 4,297 87 Independent Bank Corp. 3,265 78 Maiden Holdings Ltd. 11,016 76 Bank of the Ozarks Inc. 1,964 74 Republic Bancorp Inc. Class A 2,945 73 City Holding Co. 2,470 73 WesBanco Inc. 4,174 72 Oriental Financial Group Inc. 5,013 71 Dime Community Bancshares 5,404 71 First Commonwealth Financial Corp. 13,236 70 Trustco Bank Corp. NY 12,008 70 Simmons First National Corp. Class A 2,641 70 United Fire & Casualty Co. 3,201 69 Community Trust Bancorp Inc. 2,390 66 Flushing Financial Corp. 4,903 61 Amtrust Financial Services Inc. 4,704 60 Provident New York Bancorp 6,340 59 GFI Group Inc. 9,477 56 SY Bancorp Inc. 2,211 55 1st Source Corp. 2,919 54 Tompkins Financial Corp. 1,281 53 Washington Trust Bancorp Inc. 2,554 49 Renasant Corp. 3,197 49 First Bancorp 2,759 46 First Financial Corp. 1,600 45 Arrow Financial Corp. 1,792 45 SWS Group Inc. 5,029 44 First Community Bancshares Inc. 2,906 43 Bancfirst Corp. 1,024 42 Suffolk Bancorp 1,549 42 Bank Mutual Corp. 7,067 42 State Auto Financial Corp. 2,567 40 Advance America Cash Advance Centers Inc. 9,698 38 BGC Partners Inc. Class A 6,685 36 Calamos Asset Management Inc. Class A 3,329 35 Presidential Life Corp. 3,214 32 Baldwin & Lyons Inc. 1,333 30 Kearny Financial Corp. 3,071 29 Capital City Bank Group Inc. 1,858 26 Wilshire Bancorp Inc. 3,199 24 National Interstate Corp. 861 19 Kansas City Life Insurance Co. 498 16 Student Loan Corp. 610 15 Health Care (11.5%) Johnson & Johnson 435,045 25,272 Pfizer Inc. 1,264,110 18,962 Merck & Co. Inc. 488,474 16,833 Abbott Laboratories 241,950 11,875 Bristol-Myers Squibb Co. 268,389 6,688 Medtronic Inc. 173,544 6,416 Eli Lilly & Co. 180,163 6,414 Baxter International Inc. 93,576 4,096 Becton Dickinson and Co. 36,579 2,516 Alcon Inc. 14,023 2,175 Cardinal Health Inc. 56,542 1,824 Pharmaceutical Product Development Inc. 18,428 447 Teleflex Inc. 6,249 354 Hill-Rom Holdings Inc. 9,742 322 Owens & Minor Inc. 9,872 268 Quality Systems Inc. 3,327 183 PDL BioPharma Inc. 19,097 119 Landauer Inc. 1,438 90 Meridian Bioscience Inc. 4,672 90 National Healthcare Corp. 1,622 56 Computer Programs & Systems Inc. 821 37 1 Furiex Pharmaceuticals Inc. 1,509 18 Industrials (15.8%) General Electric Co. 1,673,001 26,969 United Technologies Corp. 147,004 10,452 3M Co. 111,006 9,495 Boeing Co. 119,015 8,110 United Parcel Service Inc. Class B 111,943 7,276 Caterpillar Inc. 98,498 6,870 Emerson Electric Co. 118,389 5,865 Honeywell International Inc. 119,640 5,128 Deere & Co. 66,302 4,421 Lockheed Martin Corp. 58,194 4,373 General Dynamics Corp. 60,375 3,698 Norfolk Southern Corp. 61,223 3,445 Illinois Tool Works Inc. 78,292 3,406 CSX Corp. 61,403 3,237 Tyco International Ltd. 80,039 3,064 Northrop Grumman Corp. 47,440 2,782 Raytheon Co. 59,445 2,750 Waste Management Inc. 75,726 2,571 Eaton Corp. 26,307 2,064 Republic Services Inc. Class A 59,359 1,891 Parker Hannifin Corp. 25,299 1,572 Goodrich Corp. 19,602 1,428 Rockwell Collins Inc. 24,764 1,415 Dover Corp. 29,139 1,398 L-3 Communications Holdings Inc. 18,262 1,334 WW Grainger Inc. 11,354 1,272 Rockwell Automation Inc. 22,180 1,201 Cooper Industries PLC 26,148 1,181 Fastenal Co. 23,130 1,135 Pitney Bowes Inc. 32,480 793 Pall Corp. 18,284 699 Avery Dennison Corp. 17,329 621 Robert Half International Inc. 23,364 588 Masco Corp. 56,572 582 RR Donnelley & Sons Co. 32,179 543 Pentair Inc. 15,428 528 Timken Co. 15,110 508 SPX Corp. 7,815 465 Snap-On Inc. 9,117 407 Hubbell Inc. Class B 8,246 389 Lennox International Inc. 8,790 384 Lincoln Electric Holdings Inc. 6,663 368 Ryder System Inc. 8,419 368 Kennametal Inc. 12,696 348 Crane Co. 9,218 328 Carlisle Cos. Inc. 9,497 320 IDEX Corp. 9,541 307 Graco Inc. 9,457 299 Harsco Corp. 12,671 293 Baldor Electric Co. 7,347 281 Watsco Inc. 4,352 242 Alexander & Baldwin Inc. 6,523 219 AO Smith Corp. 3,976 217 Brady Corp. Class A 7,693 214 GATX Corp. 7,273 206 Kaydon Corp. 5,178 197 Applied Industrial Technologies Inc. 6,644 186 HNI Corp. 7,119 184 Deluxe Corp. 8,010 165 Healthcare Services Group Inc. 6,830 153 Corporate Executive Board Co. 5,386 152 Briggs & Stratton Corp. 7,919 150 ABM Industries Inc. 6,108 133 Seaspan Corp. 10,391 117 Otter Tail Corp. 5,684 117 Barnes Group Inc. 6,337 116 Tennant Co. 2,917 109 Administaff Inc. 4,175 109 Mine Safety Appliances Co. 4,187 105 Raven Industries Inc. 2,841 99 NACCO Industries Inc. Class A 1,032 92 Kaman Corp. 3,978 91 McGrath Rentcorp 3,840 90 Ameron International Corp. 1,421 87 Aircastle Ltd. 9,274 85 Franklin Electric Co. Inc. 2,681 82 Albany International Corp. 4,266 78 Bowne & Co. Inc. 6,307 71 Ennis Inc. 4,071 69 Steelcase Inc. Class A 9,930 69 Navios Maritime Holdings Inc. 11,781 66 Textainer Group Holdings Ltd. 2,288 62 Federal Signal Corp. 9,622 57 AAON Inc. 2,089 52 Apogee Enterprises Inc. 4,394 49 CDI Corp. 2,354 40 US Ecology Inc. 2,011 30 American Woodmark Corp. 1,555 26 Information Technology (9.1%) Microsoft Corp. 1,375,187 35,494 Intel Corp. 872,108 17,965 Texas Instruments Inc. 191,642 4,732 Accenture PLC Class A 99,842 3,958 Automatic Data Processing Inc. 78,664 3,246 Applied Materials Inc. 210,482 2,484 Xerox Corp. 216,403 2,108 Tyco Electronics Ltd. 71,886 1,941 Paychex Inc. 57,078 1,483 Analog Devices Inc. 46,616 1,385 Xilinx Inc. 43,315 1,209 Linear Technology Corp. 35,034 1,117 Microchip Technology Inc. 28,933 881 KLA-Tencor Corp. 26,706 846 Maxim Integrated Products Inc. 47,749 837 National Semiconductor Corp. 36,941 510 Jabil Circuit Inc. 34,119 495 Broadridge Financial Solutions Inc. 21,270 432 CoreLogic Inc. 16,174 324 Diebold Inc. 10,321 295 Molex Inc. 11,280 222 Intersil Corp. Class A 19,415 220 Molex Inc. Class A 12,260 207 Blackbaud Inc. 6,951 165 Earthlink Inc. 16,952 150 MTS Systems Corp. 2,628 76 Micrel Inc. 7,326 71 Methode Electronics Inc. 5,990 64 United Online Inc. 9,919 63 Cohu Inc. 3,741 59 Electro Rent Corp. 2,645 36 Renaissance Learning Inc. 1,720 24 Materials (3.9%) EI du Pont de Nemours & Co. 140,995 5,734 Dow Chemical Co. 179,316 4,901 Praxair Inc. 48,384 4,201 Air Products & Chemicals Inc. 33,056 2,399 Nucor Corp. 49,188 1,925 PPG Industries Inc. 25,919 1,801 Southern Copper Corp. 39,954 1,255 Sherwin-Williams Co. 17,176 1,188 Lubrizol Corp. 10,738 1,004 Vulcan Materials Co. 20,070 908 Allegheny Technologies Inc. 15,483 737 Eastman Chemical Co. 11,343 711 MeadWestvaco Corp. 26,760 641 Martin Marietta Materials Inc. 7,089 605 International Flavors & Fragrances Inc. 12,519 568 Sealed Air Corp. 24,737 535 Sonoco Products Co. 15,675 513 Bemis Co. Inc. 16,933 507 Valspar Corp. 15,594 490 Steel Dynamics Inc. 33,808 484 RPM International Inc. 20,134 378 Temple-Inland Inc. 16,849 338 Cabot Corp. 10,316 304 Huntsman Corp. 27,872 292 Packaging Corp. of America 12,128 291 Compass Minerals International Inc. 3,843 272 Commercial Metals Co. 17,851 257 Olin Corp. 12,308 250 Carpenter Technology Corp. 6,978 244 Greif Inc. Class A 3,857 230 Sensient Technologies Corp. 7,731 228 Worthington Industries Inc. 12,302 176 Arch Chemicals Inc. 3,983 136 AMCOL International Corp. 3,727 112 A Schulman Inc. 4,794 94 Kaiser Aluminum Corp. 2,227 91 PH Glatfelter Co. 7,017 80 Koppers Holdings Inc. 3,167 79 Innophos Holdings Inc. 2,494 73 Valhi Inc. 3,590 50 Myers Industries Inc. 3,833 30 NL Industries Inc. 1,405 12 Telecommunication Services (4.7%) AT&T Inc. 931,534 24,164 Verizon Communications Inc. 446,971 12,989 CenturyLink Inc. 47,106 1,678 Qwest Communications International Inc. 270,584 1,531 Frontier Communications Corp. 155,347 1,187 Windstream Corp. 75,735 863 NTELOS Holdings Corp. 4,952 93 Shenandoah Telecommunications Co. 3,691 72 Alaska Communications Systems Group Inc. 7,075 66 Consolidated Communications Holdings Inc. 3,506 61 Utilities (7.5%) Southern Co. 128,632 4,545 Exelon Corp. 103,486 4,329 Dominion Resources Inc. 94,061 3,950 Duke Energy Corp. 205,889 3,521 NextEra Energy Inc. 65,017 3,400 American Electric Power Co. Inc. 74,712 2,688 Public Service Enterprise Group Inc. 79,691 2,622 PG&E Corp. 58,112 2,580 Entergy Corp. 29,598 2,294 Consolidated Edison Inc. 44,003 2,029 PPL Corp. 73,423 2,004 Sempra Energy 38,668 1,924 Progress Energy Inc. 45,077 1,898 FirstEnergy Corp. 47,754 1,800 Edison International 51,076 1,693 Xcel Energy Inc. 71,488 1,572 DTE Energy Co. 26,390 1,218 Wisconsin Energy Corp. 18,333 995 Constellation Energy Group Inc. 31,414 993 Ameren Corp. 37,122 942 CenterPoint Energy Inc. 61,987 882 EQT Corp. 22,615 830 SCANA Corp. 20,749 795 Oneok Inc. 16,524 769 Northeast Utilities 27,492 765 NiSource Inc. 43,464 717 Pinnacle West Capital Corp. 16,986 647 National Fuel Gas Co. 12,882 619 NSTAR 16,609 617 OGE Energy Corp. 15,220 603 Allegheny Energy Inc. 26,334 600 Alliant Energy Corp. 17,318 599 Pepco Holdings Inc. 34,848 589 American Water Works Co. Inc. 27,360 585 MDU Resources Group Inc. 29,341 580 Integrys Energy Group Inc. 12,114 574 CMS Energy Corp. 36,013 573 TECO Energy Inc. 33,220 543 AGL Resources Inc. 12,211 464 NV Energy Inc. 36,527 464 UGI Corp. 16,986 458 ITC Holdings Corp. 7,885 447 Atmos Energy Corp. 14,484 420 Aqua America Inc. 21,370 417 Westar Energy Inc. 17,266 412 Great Plains Energy Inc. 21,065 378 DPL Inc. 13,997 354 Hawaiian Electric Industries Inc. 14,540 342 Vectren Corp. 12,742 316 Nicor Inc. 7,115 312 Piedmont Natural Gas Co. Inc. 11,310 301 WGL Holdings Inc. 7,965 287 Cleco Corp. 9,410 269 IDACORP Inc. 7,451 262 New Jersey Resources Corp. 6,550 245 Southwest Gas Corp. 7,156 230 Portland General Electric Co. 11,821 226 South Jersey Industries Inc. 4,689 219 Allete Inc. 5,585 201 Northwest Natural Gas Co. 4,214 200 Black Hills Corp. 6,030 192 Unisource Energy Corp. 5,686 184 Avista Corp. 8,478 177 PNM Resources Inc. 13,732 162 NorthWestern Corp. 5,664 160 MGE Energy Inc. 3,656 137 UIL Holdings Corp. 4,775 130 Laclede Group Inc. 3,536 124 Empire District Electric Co. 6,264 123 California Water Service Group 3,301 117 CH Energy Group Inc. 2,431 102 American States Water Co. 2,859 101 SJW Corp. 2,215 55 Central Vermont Public Service Corp. 1,973 42 Total Common Stocks (Cost $864,443) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 2,3 Vanguard Market Liquidity Fund (Cost $109) 0.297% 108,800 109 Total Investments (100.0%) (Cost $864,552) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $104,000. 1 Non-income producing security - new issue that has not paid a dividend as of July 31, 2010. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $109,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At July 31, 2010, the cost of investment securities for tax purposes was $864,552,000. Net unrealized appreciation of investment securities for tax purposes was $46,033,000, consisting of unrealized gains of $74,492,000 on securities that had risen in value since their purchase and $28,459,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 23, 2010 VANGUARD WHITEHALL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 23, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
